                   IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                               3:96-CR-123-003

UNITED STATES OF AMERICA                      )
                                              )
      v.                                      )                ORDER
                                              )
CALVIN MISENHEIMER (3)                        )
                                              )


       THIS MATTER IS BEFORE THE COURT on the pro se Motion for Early Termination
of Supervised Release [doc. # 264] filed on July 3, 2019. For cause shown, the motion is
GRANTED effective the date of the signing of this Order.

      IT IS SO ORDERED.

                                        Signed: July 9, 2019
